Citation Nr: 1748397	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left navicular (wrist) bone, residuals of non-union fracture.  

2.  Entitlement to service connection for a headache condition (claimed as migraines). 

3.  Entitlement to service connection for residuals of a head injury. 

4.  Entitlement to service connection for sleep apnea (claimed as sleep disorder breathing). 

5.  Entitlement to service connection for chronic ear pain, to include as secondary to tinnitus. 

6.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL), to include as secondary to tinnitus. 

7.  Entitlement to service connection for chronic vertigo (claimed as dizziness), to includes as due to tinnitus.  

8.  Entitlement to service connection for chronic fatigue, to include as secondary to sleep apnea. 

9.  Entitlement to service connection for arthritis.  

10.  Entitlement to service connection for right knee injury residuals.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from May 1984 to July 1990, with periods of active duty for training (ACDUTRA) thereafter as part of his duties as a member of the Army Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and September 2013 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a videoconference hearing before the undersigned veterans law judge (VLJ) in March 2017.  A transcript of the hearing is of record. 

The issues of entitlement to an increased evaluation of the service connected left wrist condition as well as entitlement to service connection for sleep apnea, chronic fatigue, arthritis and ear pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A headache condition was not noted at service entrance.  

2.  The competent medical evidence does not demonstrate that the Veteran's headache condition is attributable to the Veteran's active service or any incident of service.

3.  The Veteran's June 2012 right knee injury was not incurred during a period of active duty service. 

4.  The competent medical evidence does not demonstrate that the Veteran's right knee condition is attributable to the Veteran's active service or any incident of service.

5.  The competent medical evidence does not demonstrate that the Veteran has bilateral hearing loss as defined by VA regulation.

6.  The competent medical evidence does not demonstrate that the Veteran has vertigo or any diagnosable vestibular condition. 

7.  The competent medical evidence does not demonstrate that the Veteran experienced a head injury while in service or that he experiences symptomatology diagnosable as residuals of a head injury. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2016). 

2.  The criteria for service connection for a right knee condition have not been met.  
38 U.S.C.A. §§ 101, 1131, 1153 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016). 

4.  The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Headache Condition

The Veteran contends generally that he developed a headache condition after his discharge from service and that the headache condition is related to service.  Before delving into the merits of the Veteran's claim, the Board notes that the RO determined that the Veteran's headache condition preexisted service and concluded that the condition was not aggravated beyond its normal progression as due to service.  The Board does not concur with this conclusion, and finds instead that there is insufficient evidence to support a finding that the Veteran had a headache condition when he entered service. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  However, the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the RO based its conclusion that the Veteran had a preexisting headache condition when he entered service on the fact that the Veteran checked "Yes" to the query of whether he had a history of frequent or severe headaches on the August 1983 Report of Medical History.  However, he then stated on that same report that he had a "headache one year ago - ok now".  Furthermore, on the actual entrance examination also dated in August 1983, the examiner did not report that the Veteran had any headache condition, and marked that the Veteran's head and neurological system were normal.  

Upon consideration of the record, the Board finds that there is not clear and unmistakable evidence showing that the headache condition preexisted service.  Primarily, a headache condition was not recorded on the Veteran's entrance examination; it was only self-reported by the Veteran, thus carrying significantly less weight.  Furthermore, the Veteran himself acknowledged that he experienced the headache condition one year prior to service and that the symptoms had resolved at the time of his entrance to service.  Accordingly, as the only evidence of a preexisting headache condition is the Veteran's self-reported experience of headaches a year before service, which he also stated had resolved by the point of his entrance into service, the Board concludes that there is insufficient evidence to rebut the presumption that the Veteran was in sound condition when he entered service.  Jordan, 17 Vet. App. at 261; Wagner, 370 F.3d at 1089. 

Moving on to the merits of the claim, a review of the Veteran's service treatment records does not reveal any complaints, diagnoses, or treatment related to a headache condition other than one complaint by the Veteran of experiencing headaches on an undated outpatient record (estimated to be from late 1986 or early 1987), wherein the Veteran reported having a headache for a day without trauma, stiff neck or visual changes.  No follow up treatment is documented in the service treatment records.  Furthermore, no headache condition was noted on the Veteran's June 1990 discharge examination, and he did not report any such condition on his corresponding Report of Medical History.  

The Veteran has not asserted that he developed a chronic headache condition in service, and even stated during the March 2017 hearing that the migraine condition he developed post-service was distinct from any headaches he may have experienced while in service.  He also has not submitted any medical evidence tending to show that the migraine condition began in service.  Therefore, without supporting evidence, and in light of the Veteran's disavowal of having experienced any headache symptoms while in service, the Board finds that service connection is not warranted for migraines on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Moreover, as there is no evidence that the Veteran experienced headaches within a year of service, there is no basis for a grant of presumptive service connection for a chronic disease (which a migraine condition qualifies as) under 38 C.F.R. §§ 3.307, 3.309(a).  

Post-service treatment records show that the Veteran first sought treatment for migraines in May 2004 as outlined in VA treatment records dating from that time period.  A June 2004 neurology consultation indicated that the Veteran had a sudden onset of sharp stabbing pain in his left temple in the recent past that was distinct from any tension type headaches he experienced previously.  He was evaluated as having mixed type headaches with a migraine component and a tension headache component.  Subsequent evaluations led to a diagnosis of a headache condition well managed with medication.  

The Veteran's claims file was provided to a VA examiner in order to have them issue an opinion as to the nature and etiology of his headache condition in September 2013.  After a thorough review of the claims file, the examiner opined that it was less likely than not that the headache condition began in service or was caused by service.  In support thereof, the examiner highlighted the fact that the Veteran only sought treatment for headaches on one occasion and the condition apparently resolved as he did not seek further treatment and he was not evaluated as having headaches on his discharge examination.  The examiner noted that the Veteran first sought post-service treatment for headaches in May 2004, nearly 14 years after his discharge.  The examiner found no evidence in the record to connect the headache condition with its onset in 2004 to the Veteran's service.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a headache condition.  The Veteran contends generally that his headache condition, which manifested nearly 14 years after his discharge from the military, is related to his service.  The Board acknowledges that the Veteran is competent to report on his history of headache symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his headache condition is causally related to his service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's contention must be considered in light of the September 2013 VA examiner's negative etiology opinion.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the September 2013 VA examiner based their opinion on a thorough review of the record which took into consideration the Veteran's medical history and the temporal proximity of the onset of the Veteran's current headache condition and his discharge from the military.  The examiner correctly noted that there was no evidence in the record showing any connection between the Veteran's service and the manifestation of a headache condition nearly 14 years later.  Accordingly, the Board finds that the September 2013 VA examiner opinion is far more probative than the Veteran's general contention that his headache condition is related to service.  In the absence of any other supporting evidence, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's headache condition is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a headache condition is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for a headache condition is denied in total. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).

Right Knee Condition

The Veteran filed a claim of service connection for a right knee condition that appears to be in relation to an injury he incurred  in June 2012 while training as part of his duties as a member of the Army Reserves.  The Board notes that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

A review of the Veteran's service personnel records shows that the Veteran was not serving during a period of either ACDUTRA or INACDUTRA in June 2012.  The Board notes that the Veteran has submitted statements from fellow servicemembers, dated in June and July 2013 respectively, in which both individuals stated that the Veteran injured his right knee while training.  However, neither individual specifically stated that the training was as part of the Veteran's active duty training.  The fact remains that the Veteran's official military personnel records do not document that the Veteran was serving during a period of either ACDUTRA or INACDUTRA in June 2012, and he has submitted no other evidence to substantiate that his training in June 2012 constituted active service for VA disability benefits purposes.  Accordingly, the Board will proceed to evaluate the Veteran's claim in relation to his period of active service in the Army. 

To this end, the Board notes that the Veteran's service medical records do not contain any documentation of complaints, diagnoses, or treatment related to a right knee condition.  The June 1990 discharge examination does not detail any issues with the right knee, and the examiner evaluated the Veteran's knees as being normal.  The Veteran has presented no testimony or additional evidence tending to show that he injured his right knee during his active service in the Army, and rests his entire claim on the incurrence of a right knee injury while training with the Army Reserves in June 2012.  Under these circumstances, the Board finds that service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  

Post-service medical records confirm the Veteran's contentions that he injured his right knee in June 2012 while training as part of duties with the Army Reserves.  An October 2012 outpatient record from New Mexico Orthopedics documents the Veteran's initial consultation for an evaluation of his right knee condition.  After a physical examination and an MRI, the Veteran was diagnosed with a right knee tear of the medial meniscus.  The Veteran has multiple physical profile forms beginning in September 2012 detailing his right knee medial meniscus tear and his physical limitations resulting from the condition.  Each profile indicates that the onset of the condition was following a twist injury while training in June 2012.  

VA treatment records do document one complaint of right knee pain prior to June 2012 in a May 2010 outpatient record; however, no diagnosis was made in relation to the Veteran's complaints.  Subsequent VA treatment records document the Veteran's treatment for right knee pain following the June 2012 injury.  

The Veteran has not been afforded an examination in connection with his right knee service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Veteran's entire contention rests on the fact that he incurred a right knee injury while training, but that injury has not been corroborated as having occurred during an ACDUTRA or INACDUTRA period.  There is no other evidence that the Veteran has a right knee condition attributable to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his right knee condition.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for a right knee condition must be denied.

Bilateral SNHL

The Veteran contends that he has bilateral SNHL and that the condition has been aggravated permanently by his service-connected tinnitus.  Specifically, he asserts that he has difficulty hearing when his tinnitus manifests.  Without fully addressing the merits of this assertion, the Board finds that the evidence of record shows that the Veteran does not have a current hearing loss disability for VA purposes and that therefore his service connection claim must be denied. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The claims file contains an audiometric examination dated in September 2004 conducted as part of the Veteran's duties with the Army Reserves.  Puretone thresholds, in decibels, were the following:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
20
20
10
10
5

No speech discrimination scores were collected. 

A audiometric examination dated in December 2010 from ABO Health Partners revealed the following puretone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
10
LEFT
25
30
25
20
20

No speech discrimination scores were collected. 

The Veteran was afforded a VA examination in January 2011 for the purposes of determining whether he had bilateral hearing loss for VA purposes, and if so, the etiology of any diagnosed hearing loss disability.  The Veteran reported exposure to noise from artillery, tanks and explosions while in service, although he conceded that he used hearing protection.  He also reported experiencing aural pressure, but denied dizziness or a history of head or ear trauma.  An audiometry examination revealed the following puretone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
16
25
15
LEFT
25
25
25
25
20

Speech discrimination scores using the Maryland CNC word list were 96 percent bilaterally.  In light of the fact that the audiometric testing did not reveal hearing loss for VA purposes, the examiner did not offer any opinion regarding the etiology of the Veteran's hearing loss. 

The claims file also contains an audiometric examination dated in November 2015 conducted as part of the Veteran's duties with the Army Reserves.  Puretone thresholds, in decibels, were as follows: 




HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
25
20
15
20
15

No speech discrimination scores were collected. 

Based on these examination results, the Veteran has not had a bilateral hearing loss disability at any point during the pendency of the appeal under VA standards pursuant to 38 C.F.R. § 3.385.   The Board recognizes that the Veteran, as a lay person, is competent to describe the symptoms of bilateral hearing loss.  Layno, 6 Vet. App. at 469.  However, the audiometric results from the January 2011 VA examination and the November 2015 audiometric examination, undisturbed as they are by any contrary medical evidence, have far more probative weight then the lay testimony as to the Veteran's hearing difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Board has considered the Veteran's assertion that he has difficulty hearing when his tinnitus manifests, this is evidence that the Veteran has some difficulties hearing, and the Veteran is competent to provide this statement.  Lay persons such as the Veteran, however,  are not competent to provide the audiometric findings necessary for a finding of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The fact remains that the post-service medical records do not contain a diagnosis of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a hearing loss disability for VA purposes during any period under appeal.


Vertigo

The Veteran contends that he experiences chronic vertigo as a result of his service-connected tinnitus.  Without fully addressing the merits of this assertion, the Board finds that the evidence of record does not support that the Veteran has a diagnosable vestibular abnormality and that therefore his service connection claim must be denied. 

The Veteran was afforded a VA examination in July 2013 to evaluate the nature and severity of his vertigo.  He reported that he began experiencing dizziness in December 2011 following an event in which he felt that the room started to spin and he experienced nausea attempting to get up off of his bed.  He stated that he was diagnosed with benign paroxysmal positional vertigo (BPPV) after an emergency room visit.  He endorsed some occasional numbness and tingling on his face and his mouth, but denied a history of ear infections or head trauma.  Audiological and vestibular studies revealed no abnormalities, although a cerebellar evaluation revealed some mild sways suggestive of multisensory balance deficits.  It was the examiner's impression that the Veteran did not have BPPV.  

After reviewing the claims file and completing the examination, the examiner opined that it was less likely than not that the Veteran's vertigo was due to military service or service-connected tinnitus.  In setting forth the opinion, the examiner did not confirm any diagnosis of a vestibular condition distinct from the dismissed BPPV diagnosis.  Instead, they merely stated that 21 years passed since the Veteran's discharge when he purportedly was diagnosed with BPPV.  The examiner also noted that the Veteran had no history of head trauma or ear disease, which would be likely causes for the development of a vestibular condition.  

The Board's review of the claims file reveals no medical records documenting the Veteran's complaint of dizziness and diagnosis and treatment for vertigo and/or BPPV.  The Veteran stated during the July 2013 examination that he was told when he visited the emergency room in December 2011 that he had "crystals in his ears", which the VA examiner interpreted to mean a diagnosis of BPPV.  However, neither private nor VA medical records show any documentation of this initial diagnosis or any subsequent treatment for vertigo and/or BPPV.  When asked about his vertigo during the March 2017 hearing the Veteran declined to offer any testimony in support of the claim.  As discussed previously, while the Veteran is competent to detail his history of dizziness symptoms, he has not shown that he has the medical expertise necessary to render a diagnosis of vertigo and/or BPPV. Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  The Veteran's lay testimony regarding his being told that he had etiological markers indicative of a BPPV diagnosis has far less probative weight then the July 2013 VA examiner's denial of a vertigo and/or BPPV diagnosis, supported as it was by a thorough review of the claims file and an in-person examination, to include vestibular testing.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has a vestibular condition, to include vertigo, and that therefore the Veteran's claim of entitlement to service connection for vertigo must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of vertigo or a vestibular disability for VA purposes during any period under appeal.

Residuals of a Head Injury

The Veteran claims service connection for residuals of a head injury.  Without addressing the merits of the claim, the Board finds that there is no evidence that the Veteran experienced a head injury in service or that he currently experiences any residuals of a head injury.  A review of the service treatment records shows no complaints of or treatment for a head injury or any residuals therefrom while in service.  Post-service treatment records do not document any diagnoses of any residuals of a head injury, nor has the Veteran ever asserted that he experienced a head injury while in service or that he has any residuals of a head injury for which he is seeking service connection.  The undersigned queried the Veteran regarding his head injury claim during the March 2017 hearing and the Veteran did not provide any clarification as to whether he experienced a head injury in service, and if so, what symptomatology he was seeking service connection for.  Under these circumstances, the Board concludes essentially that there is no claim of service connection for residuals of a head injury as the Veteran has not made any contentions regarding this issue and there is no evidence that he experienced a head injury in service or that he currently experiences any symptomatology specifically identified as residuals of a head injury.  In the absence of competent medical evidence of symptomatology attributable to an in-service head injury, service connection is not warranted for residuals of a head injury. Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-144.
ORDER

Service connection a headache condition is denied. 

Service connection for a right knee condition is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for vertigo is denied.  

Service connection for residuals of a head injury is denied. 


REMAND

Before the Board can proceed with adjudication of the claims of entitlement to an increased evaluation for a left wrist condition as well as service connection for sleep apnea, arthritis and ear pain, further development of the record is necessary. 

The Veteran filed his claim of service connection for arthritis and joint pain in December 2012 using the Fully Developed Claim Certification, thus limiting VA's duty to proceed with further development of the claim.  In the September 2013 rating decision, the RO informed the Veteran that it had combined the claims of service connection for arthritis and joint pain together into one claim for arthritis, and denied the claim.  The Veteran's appeal of that denial is presently before the Board.  Unfortunately, the Board cannot proceed with adjudication of the claim as it is unclear exactly what the Veteran is claiming arthritis for.  On the December 2012 Fully Developed Claim on VA Form 21-526EZ, the Veteran stated that both the arthritis and the joint pain were secondary to the service-connected left wrist condition.  However, it is not clear whether the Veteran is seeking service connection for arthritis and joint pain that he experiences in his left wrist or in other joints in his body.  Therefore, the RO should contact the Veteran and ask for clarification as to exactly what condition he is seeking service connection for.  

The Veteran was afforded an examination in July 2013 to evaluate the nature and etiology of his reported ear pain, which he contended was secondary to his tinnitus.  An audiological examination revealed no abnormalities and showed that both ear canals were clear.  As for the etiology of the ear pain, the examiner acknowledged that the Veteran had reported experiencing some ear pain, but also noted that the Veteran denied having any ear infections in the past.  The examiner commented that in her experience few Veterans suffering from tinnitus had reported occasional ear pain during the worst time of the tinnitus, which is what the Veteran had claimed.  She further stated that the pain could be a physiological phenomenon that could not be explained clinically.  She concluded that it would be mere speculation to render an opinion as to the etiology of the ear pain.  

The Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of the ear pain that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  It is not clear whether the Veteran has ear pain, and if so whether it is a separately diagnosable condition attributable to his tinnitus or if it is simply an uncommon side effect of tinnitus.  Therefore, the case must be remanded in order to obtain an addendum opinion clarifying the nature and etiology of the ear pain.  

Post-service medical treatment records both by VA and through the Veteran's Army Reserves duty indicate that the Veteran has been receiving treatment for sleep apnea since 2009.  A July 2009 VA outpatient record details that the Veteran complained of daytime hypersomnolence and requested that the VA conduct a sleep study to diagnose sleep apnea.  A January 2010 note shows that the Veteran was afforded a sleep study and diagnosed with moderate sleep apnea.  By this point as well the Veteran was using a prescribed continuous positive airway pressure (CPAP) machine to help alleviate his symptoms.  Thereafter, an August 2010 outpatient record issued by the Army Reserves shows that the Veteran's sleep apnea was recognized by this point.  

A review of the Veteran's personnel record for his Army Reserves duty indicates that the Veteran was placed on a permanent physical profile for his sleep apnea and left wrist condition in July 2010.  Subsequent profiles dated in July 2011 and May 2015 confirm that the profile was maintained through to that point.  

The Veteran submitted a statement dated in August 2012 from a B.K., who asserted that he had served with the Veteran for a number of years in the Army Reserves.  He asserted that while the two slept in the same room during a training session from July 14, 2012 to July 28, 2012 the Veteran was choking and having trouble breathing while asleep.  

During the March 2017 hearing the Veteran stated that he remembered being told by his roommates while in service in the Army that he snored loudly.  He also asserted that his wife told him he snored loudly while sleeping and that he had difficulty staying awake for several years prior to starting his treatment for sleep apnea.  

Taken together, the Veteran's diagnosis of sleep apnea coupled with lay testimony contending that he had experienced the condition for several years prior to having it diagnosed in 2009 satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and severity of his sleep apnea. 

The Board notes that there are post-service treatment records (e.g., an August 2010 reserve record) attributing fatigue to the use of a CPAP device for sleep apnea. Accordingly, the claim for service connection for chronic fatigue is inextricably intertwined with the sleep apnea claim and must be deferred on remand, pending development of the sleep apnea claim.

During the March 2017 hearing, the Veteran stated that he had to wear a brace on his left wrist to keep it immobile as any movement caused him extreme pain.  He contended that he was unable to use his left wrist for simple tasks, to include driving.  As stated, the Veteran was placed on a permanent physical profile for his left wrist along with his sleep apnea in July 2010.  Subsequent profiles dated in July 2011 and May 2015 confirm that the profile was maintained through to that point.  

The Veteran was last afforded a VA examination to evaluate the severity of his left wrist condition in June 2009.  Subsequent treatment records, as well as his testimony during the March 2017 hearing, suggest that the Veteran's left wrist condition has increased in severity.  Therefore, a new examination is necessary to provide the Board with a contemporary evaluation of the severity of the Veteran's left wrist condition.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The Veteran should also be asked to clarify the extent of his claim of service connection for arthritis and/or joint pain, and specify what joints he is seeking service connection for.  Based on his response, the RO should carry out any additional development, to include scheduling the Veteran for a VA examination, in order to evaluate the nature and etiology of any claimed arthritis or joint pain condition. 

Furthermore, regardless of how the Veteran responds, the RO must obtain and associate with the claims file updated VA treatment records dating from March 2015.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completing the above, schedule the Veteran for VA examinations to evaluate the severity of the left wrist condition and to evaluate the nature and etiology of the sleep apnea condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

With regards to the sleep apnea claim, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea is related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the Veteran's lay testimony during the March 2017 hearing.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

As for the left wrist condition, the examiner is asked to review the claims file and provide an evaluation of the severity of the left wrist condition.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected left wrist condition must be reported in detail.   The examiner must note the extent of limitation of range of motion in the left wrist, specifically the extent of loss of supination and pronation.  

The Board notes the anatomical distinctions between the two disorders and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

3.  Return the claims file to the VA examiner who issued the opinion in the July 2013 examination, or, if she is not available, to another qualified VA audiologist, for the purpose of providing an opinion as to the nature and etiology of the Veteran's ear pain.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is asked to first determine whether the ear pain is a symptom of the tinnitus or whether it is a symptom of a separately diagnosable condition.  If the examiner determines that the ear pain is a manifestation of a distinct condition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed chronic ear pain condition, if present, is related to service.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that this disorder was caused or aggravated by one or more service-connected disabilities or combination therefrom, to specifically include the Veteran's tinnitus.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the ear pain condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In providing this opinion, the examiner must specifically address the Veteran's lay contentions regarding the development of his ear pain in relation to the manifestation of his service-connected disabilities. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  


4. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


